Title: To James Madison from William Smyth, 7 June 1815
From: Smyth, William
To: Madison, James


                    
                        
                            Sir.
                            Washington June 7:th. 1815
                        
                        When introduced to you this day by Docr. Blake I wishd to have shown you my wound recd. at york & to have known whether it was possible to have procured some place of support in my Cripled situation, but modest feeling prevented such a thing in company and personal communication with the President is not admissible or usual therefore allow me to state—I am without a trade, profession or propety to live on, after suffering the privations of camp for three campaigns, two hard winters on the frozen lines of Canada & wounded in hazzarding my life for my Countrys honor, I am left out of the peace arraget. to beg my bread while others who never fought any Battle or ever suffered privations are retained & provided for. I handed a letter of recomendation & stated my wish to the Hle. Secretary of the Treasury & was praying som relif but have had no answer or promise when I may expect one, I would be glad to know if any thing can be expected now or ever when congress acts I think with submission that wounded officers who have suffered in every respect & way should be provided for before men who have neither foug[h]t or ever left their homes or sufferd ever privations, in [a]ny way, a number of such have been retained and otherwise provided with places, when they h[a]ve done noth[i]ng & are rich & some who have regreted indeed to be left out. With all respect I have the honor to be yr Obt H sert
                        
                            Wm. Smythlate Capt. 1st. R: Rgt
                        
                    
                    
                        I can still write a Better hand & have seen as much service & not as much disabled as Capt Larrabee who is retained as an Asst. Inspector in the Army. Such an appmtt. would have suited me & I presume I am as fully qualified to execute its duties.
                        Some Civil appt. would be preferred of not too much writing as much of that would produce pain in the wounded arm.
                    
                